June 26, 2009


Mr. R. Brent Cooper
Cooper & Scully, P.C.
900 Jackson Street,  Suite 100
Dallas, TX 75202
Mr. James B. Manley
James B. Manley, P.C.
200 S. William Barnett
Cleveland, TX 77327

RE:   Case Number:  07-0572
      Court of Appeals Number:  09-06-00359-CV
      Trial Court Number:  05-04-02954-CV

Style:      GAIL ASHLEY
      v.
      DORIS D. HAWKINS

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Carol Anne    |
|   |Flores            |
|   |Mr. Mark Turnbull |
|   |Mr. Rance L. Craft|